EXHIBIT 10.1

 

CONSENT AND THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This CONSENT AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, dated as of January 15, 2016 (this “Amendment”), modifies
that certain Second Amended and Restated Loan and Security Agreement, dated as
of March 21, 2011 (as amended by that certain First Amendment to Second Amended
and Restated Loan and Security Agreement dated as of October 25, 2012, as
further amended by that certain Second Amendment to Second Amended and Restated
Loan and Security Agreement dated as of December 12, 2013 and as may be further
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Loan and Security Agreement”), among
THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation (“Bon-Ton”),
CARSON PIRIE SCOTT II, INC., a Florida corporation (“CPS II”), BON-TON
DISTRIBUTION, LLC, an Illinois limited liability company (“Distribution”),
MCRIL, LLC, a Virginia limited liability company (“McRIL” and, together with
Bon-Ton, CPS II and Distribution and any other person from time to time a
borrower thereunder, collectively, the “Borrowers”), each of the other Obligors
party thereto, the financial institutions party thereto from time to time as
lenders (collectively, the “Lenders”), BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), as agent for the Lenders (in such capacity, the
“Agent”), Bank of America and GENERAL ELECTRIC COMPANY (as successor in interest
by merger to General Electric Capital Corporation), acting as co-collateral
Agents (in such capacity, the “Co-Collateral Agents”), and the other parties
thereto.  Capitalized terms used herein and not defined shall have the meaning
assigned to such terms in the Loan and Security Agreement.

 

W I T N E S S E T H:

 

A.                                    The Borrowers have informed the Agent and
the Lenders that they intend to restructure, replace, repay or refinance the
existing Debt of Bonstores Holdings Two, LLC and Bonstores Realty Two, LLC
(collectively, “CMBS II Entities”), in part, with proceeds of Revolving Credit
Loans (the “CMBS Refinancing”).

 

B.                                    In connection with the CMBS Refinancing,
the Borrowers desire (i) to join the SPEs as Borrowers under the Loan and
Security Agreement and, substantially concurrently with such joinder, to make an
Investment in an amount not to exceed $100,000,000 (the “CMBS II Refinancing
Investment”) into the CMBS II Entities and (ii) the option to make the SPE Real
Estate Election (as defined herein).

 

C.                                    The Borrowers have requested that the
Agent and the Lenders agree to amend certain of the terms and provisions of the
Loan and Security Agreement and consent to the CMBS II Refinancing Investment,
as specifically set forth in this Amendment.

 

D.                                    The undersigned Lenders and the Agent are
prepared to amend the Loan and Security Agreement and to consent to the CMBS II
Refinancing Investment on the terms, subject to the conditions and in reliance
on the representations set forth herein.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                      Amendments to Loan and Security
Agreement.

 

(a)                                 The defined term “Adjusted LIBOR” set forth
in Section 1.1 (Definitions) of the Loan and Security Agreement is hereby
amended by inserting the following sentence immediately after the second
sentence of such definition:

 

“If Adjusted LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.”

 

(b)                                 The defined term “Base Rate” set forth in
Section 1.1 (Definitions) of the Loan and Security Agreement is hereby amended
by inserting the following text immediately after the text “plus 100%” appearing
in clause (c) of such definition:

 

“; and if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement”.

 

(c)                                  The defined term “Eligible Real Estate” set
forth in Section 1.1 (Definitions) of the Loan and Security Agreement is hereby
amended by:

 

(i)             deleting the reference to “Agent” in clause (d) of such
definition and inserting “Required Lenders” in lieu thereof; and

 

(ii)          restating the last sentence of such definition in its entirety as
follows:

 

“For the avoidance of any doubt, Real Estate owned by any SPE shall not be
deemed “Eligible Real Estate” prior to the occurrence of the SPE Real Estate
Effective Date applicable to such Real Estate.”

 

(d)                                 The defined term “Eligible Real Estate
Conditions” set forth in Section 1.1 (Definitions) of the Loan and Security
Agreement is hereby deleted in its entirety.

 

(e)                                  The defined term “Excluded Tax” set forth
in Section 1.1 (Definitions) of the Loan and Security Agreement is hereby
amended by (i) deleting the text “Sections 1471 through 1474 of the IRC, or any
applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such law” and (ii) inserting the text
“FATCA” in lieu thereof.

 

(f)                                   The defined term “Permitted Asset
Disposition” set forth in Section 1.1 (Definitions) of the Loan and Security
Agreement is hereby amended by (i) deleting the text “required to be” in clause
(l) of such definition (ii) deleting the text of clause (m) of such definition
in its entirety and inserting the text “reserved” in lieu thereof and
(iii) deleting the text of clause (n) of such definition in its entirety and
inserting the text “reserved” in lieu thereof.

 

(g)                                  The defined term “Related Real Estate
Documents” set forth in Section 1.1 (Definitions) of the Loan and Security
Agreement is hereby amended by (i) deleting the reference

 

2

--------------------------------------------------------------------------------


 

to “Agent” in clause (e) of such definition and inserting “Required Lenders” in
lieu thereof, (ii) deleting the “and” immediately before clause (g) of such
definition, (iii) deleting the period (“.”) at the end of clause (g) of such
definition (iv) and inserting “; and (h) a written opinion of local counsel
relating to each Mortgage and with respect to such other matters as Agent may
reasonably request, in each case, in form and substance reasonably acceptable to
Agent.” in lieu thereof.

 

(h)                                 Section 1.1 (Definitions) of the Loan and
Security Agreement is hereby amended by restating the following definitions
contained therein in its entirety as follows:

 

SPE - means, (a) prior to the SPE Joinder Effective Date, collectively,
(i) Bonstores Realty One, LLC, a Delaware limited liability company (“BR1LLC”);
(ii) Bonstores Holdings One, LLC, a Delaware limited liability company and the
sole member of BR1LLC; (iii) Bonstores Realty Two, LLC, a Delaware limited
liability company (“BR2LLC”); (iv) Bonstores Holdings Two, LLC, a Delaware
limited liability company and the sole member of BR2LLC, and (b) after the SPE
Joinder Effective Date, none (it being understood that there shall be no SPEs
after the SPE Joinder Effective Date).

 

Tranche A Real Estate Availability Amount - on any date of determination, the
lesser of (x) $100,000,000 minus the Tranche A-1 Real Estate Amount (or, for the
avoidance of doubt, any portion thereof) utilized in the calculation of the
Tranche A-1 Borrowing Base on such date and (y) the Tranche A Real Estate Amount
on such date.

 

(i)                                     Section 1.01 (Definitions) of the Loan
and Security Agreement is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:

 

FATCA - means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the IRC.

 

SPE Joinder Effective Date - means the date that (i) each of BR1LLC and BR2LLC
shall have joined this Agreement as a Borrower and (ii) each of Bonstores
Holdings One, LLC, a Delaware limited liability company and Bonstores Holdings
Two, LLC, a Delaware limited liability company shall have joined this Agreement
as a Guarantor, in each case by executing a joinder agreement substantially in
the form of Exhibit H; provided that the Mortgage Loan Debt shall be discharged,
and all Liens in respect thereof released, pursuant to payoff arrangements
reasonably satisfactory to Agent prior to or substantially concurrently with the
joinder of the SPEs as Borrowers or Guarantors, as applicable, hereunder.

 

SPE Real Estate Effective Date - means each date on which (a) Agent shall have
received (i) an SPE Real Estate Election and (ii) a Borrowing Base Certificate
reflecting a calculation of Eligible Real Estate for purposes of determining the
Tranche A Real Estate Availability Amount and the Tranche A-1 Real Estate
Amount, and (b) each of the

 

3

--------------------------------------------------------------------------------


 

eligibility criteria set forth in the definition of “Eligible Real Estate” shall
be satisfied with respect to the Real Estate owned by the SPEs that is the
subject of the applicable SPE Real Estate Election.

 

SPE Real Estate Election - means an election of the Borrowers, at any time on or
after the SPE Joinder Effective Date, to have any Real Estate owned by BR1LLC or
BR2LLC as of the Third Amendment Closing Date included in the determination of
Eligible Real Estate, as set forth in a written notice of Borrower Agent
addressed to Agent, in form and substance reasonably satisfactory to Agent.

 

Third Amendment Closing Date - January 15, 2016.

 

(j)                                    Section 1.7 (Special Provisions Relating
to The Bon-Ton Stores of Lancaster, Inc.) of the Loan and Security Agreement is
hereby deleted in its entirety and in lieu thereof the following new Section 1.7
is inserted:

 

“1.7                         Borrowing Notices (CashPro).  The parties agree
that any Notice of Borrowing, Notice of Conversion/Continuation, and notice of a
Swingline Loan borrowing, shall be made on Borrower Agent’s irrevocable notice,
which may be given by (A) telephonic or other e-mailed, electronic or
internet-based means in form, in each case, acceptable to the Agent and the
Borrower Agent, or (B) a written notice; provided that any telephonic notice
must be confirmed promptly by delivery to Agent of a written notice executed by
a Senior Officer or any other officer or employee of the applicable Obligor so
designated by any Senior Officer in a notice to Agent or any other officer or
employee of the applicable Obligor designated in or pursuant to an agreement
between the applicable Obligor and Agent.  Any document delivered hereunder that
is signed by a Senior Officer of an Obligor shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Obligor and such Senior Officer shall be conclusively
presumed to have acted on behalf of such Obligor.”

 

(k)                                 Section 5.9 (Withholding Tax Exemption) of
the Loan and Security Agreement is hereby amended by inserting the following new
text at the end of such section:

 

“If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall
deliver to the Borrower Agent and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower Agent or the
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrower Agent or the Agent as may be necessary for
the Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 5.9, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.  For purposes of determining
withholding Taxes imposed under the FATCA, from and after the Third

 

4

--------------------------------------------------------------------------------


 

Amendment Closing Date, the Obligors and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) the Loans and the Loan Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

(l)                                     Section 7.3 (Real Estate Collateral) of
the Loan and Security Agreement is hereby amended by restating such section in
its entirety as follows:

 

“7.3                         Real Estate Collateral.  The Obligations shall be
secured by Mortgages upon (x) all Real Estate owned by Obligors described on
Schedule 7.3 and (y) all leasehold interests in Real Estate described on
Schedule 7.3.  The Mortgages shall be duly recorded, at Borrowers’ expense, in
each office where such recording is required to constitute a fully perfected
Lien on the Real Estate covered thereby.  If any Obligor acquires (or otherwise
desires to mortgage) any fee or leasehold interest in any Real Estate after the
Closing Date, the Borrower Agent shall within ten (10) Business Days furnish to
Agent a description of any such Real Estate in detail satisfactory to Agent and,
upon written request of Agent (or the at the election of the Borrower Agent),
the applicable Obligor shall forthwith (but in any event within sixty (60)
days), (i) execute, deliver and record a Mortgage sufficient to create a first
priority perfected Lien (or, where such Real Estate is subject to Permitted
Purchase Money Debt and the documents evidencing such Debt permit Agent to hold
a lien junior in priority on such Real Estate, a Lien junior in priority) in
favor of Agent on such Real Estate and (ii) deliver all Related Real Estate
Documents.  Notwithstanding anything to the contrary in this Section 7.3, the
Agent agrees that it shall not request that any Obligor mortgage to the Agent
any Real Estate (i) encumbered by Permitted Purchase Money Debt, the terms of
which expressly prohibit a Lien junior in priority on such Real Estate or
(ii) having a value of less than (x) $5,000,000, individually or
(y) $25,000,000, in the aggregate for all such Real Estate.  The Agent may amend
Schedule 7.3 from time to time to reflect thereon any Real Estate that
constitutes Eligible Real Estate.”

 

(m)                             Section 9.1.27 (Anti-Terrorism) of the Loan and
Security Agreement is hereby amended by restating such section in its entirety
as follows:

 

“9.1.27.  Anti-Terrorism.  No Obligor, nor its Subsidiaries, nor, to the
knowledge of any Obligor and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
(i) currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.”

 

(n)                                 The Loan and Security Agreement is hereby
amended by inserting the following new Section 9.1.28 (Anti-Corruption Laws)
immediately after Section 9.1.27 (Anti-Terrorism):

 

“9.1.28.  Anti-Corruption Laws.  Each Obligor and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other

 

5

--------------------------------------------------------------------------------


 

jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.”

 

(o)                                 The Loan and Security Agreement is hereby
amended by inserting the following new Section 10.1.15 (Anti-Corruption Laws)
immediately after Section 10.1.14 (Operation and Maintenance Plan):

 

“10.1.15.  Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.”

 

(p)                                 Section 10.2.23 (Sale-Leaseback
Transactions) of the Loan and Security Agreement is hereby amended by,

 

(i)                                     deleting the following text contained
therein: “(x) any such transaction entered into by any SPE or Passive Company
where such transaction involves only the assets of such SPE or Passive Company
and (y)”;

 

(ii)                                  replacing the reference to “$75,000,000”
therein with a reference to “$150,000,000”; and

 

(iii)                               deleting the following text from the proviso
contained therein: “, in the case of clause (y),”.

 

(q)                                 The Loan and Security Agreement is hereby
amended by inserting the following new Section 10.2.28 (Sanctions) immediately
after Section 10.2.27 (Stay, Extension and Usury Laws):

 

“10.2.28.  Sanctions.  Use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Joint Lead Arranger,
Agent, L/C Issuer, or otherwise) of Sanctions.”

 

(r)                                    The Loan and Security Agreement is hereby
amended by inserting the following new Section 10.2.29 (Anti-Corruption Laws)
immediately after new Section 10.2.28 (Sanctions):

 

“10.2.29.  Anti-Corruption Laws.  Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.”

 

(s)                                   Section 10.4 (Sanctions) of the Loan and
Security Agreement is hereby deleted in its entirety.

 

6

--------------------------------------------------------------------------------


 

(t)                                    Section 13.2.4 (Electronic Execution of
Assignments) of the Loan and Security Agreement is hereby amended by restating
such section in its entirety as follows:

 

“13.2.4.  Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Notices of Borrowing,
notices of Swingline Loan borrowings, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Agent pursuant to procedures approved by it.”

 

(u)                                 Except for the reference contained in the
definition of “Existing Credit Agreement,” each reference to “General Electric
Capital Corporation” set forth in the Loan and Security Agreement and the other
Loan Documents is hereby replaced with a reference to “General Electric Company
(as successor in interest by merger to General Electric Capital Corporation).”

 

2.                                      Amendments to Schedules to Loan and
Security Agreement.

 

(a)                                 Schedule 7.3 (Mortgaged Real Estate) to the
Loan and Security Agreement is hereby replaced by Schedule 7.3 (Mortgaged Real
Estate) attached hereto as Exhibit A.

 

(b)                                 Schedule 7.3A (Mortgage Amendments) to the
Loan and Security Agreement is hereby deleted in its entirety, together with the
related reference to Schedule 7.3A included in the table of contents to the Loan
and Security Agreement.

 

3.                                      Consent.  Notwithstanding any term or
provision to the contrary contained in the Loan and Security Agreement,
including, without limitation, the restriction contained in Section 10.2.5 of
the Loan and Security Agreement, the Lenders hereby consent to the Borrowers
making the CMBS II Investment in the CMBS II Entities.

 

4.                                      Conditions Precedent.  This Amendment
shall become effective as of the date first written above (the “Third Amendment
Closing Date”) upon the satisfaction of the following conditions precedent:

 

(a)                                 This Amendment shall have been duly executed
and delivered to the Agent by each of the Borrowers, the Guarantors, the Agent
and each of the Required Lenders.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall have received
such amendments and/or updates to the Related Real Estate Documents as it shall
reasonably request in connection with the Loan and Security Agreement.

 

(c)                                  The Agent shall have received a Borrowing
Base Certificate dated as of the Third Amendment Closing Date, in form and
substance reasonably satisfactory to it and providing a determination of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base after giving effect
to this Amendment and to any SPE Real Estate Election made on the Third
Amendment Closing Date to the extent that the SPE Real Estate Effective Date
with respect to such SPE Real Estate Election also occurs on the Third Amendment
Closing Date, and the Agent shall be satisfied that, both before and after
giving effect to all extensions of credit outstanding or to be made on the Third
Amendment Closing Date, Excess Availability under the Loan and Security
Agreement, as amended by this Amendment, shall not be less than $225,000,000.

 

(d)                                 The Agent and the Lenders shall be satisfied
that the Security Documents remain effective to create in favor of the Agent a
legal, valid and enforceable first priority (subject only to Permitted Liens
entitled to priority under Applicable Law) perfected security interest in and
Lien upon the Collateral.

 

(e)                                  The Agent shall have received a certificate
of a duly authorized officer of each Obligor (with such certification to be in
such Person’s capacity as an officer of such Obligor and not in such Person’s
individual capacity), (i) certifying (x) that such Obligor’s Organic Documents
certified by such Obligor to the Agent on the Closing Date remain in full force
and effect, without amendment (or, if such Organic Documents have been amended,
attaching copies thereof, certified by the Secretary of State or another
official of such Obligor’s jurisdiction of organization), and (y) that an
attached copy of resolutions authorizing execution and delivery of the Amendment
is true and complete, and that such resolutions are in full force and effect,
were duly adopted, have not been amended, modified or revoked, and constitute
all resolutions adopted with respect to this Amendment, and (ii) attaching good
standing or subsistence certificates, as applicable, for such Obligor, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.

 

(f)                                   The Agent shall have received a written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, on behalf of the
Borrowers and each of the Guarantors, as well as any relevant local counsel to
Obligors, in form and substance reasonably satisfactory to the Agent and each of
the Lenders (including an opinion regarding the absence of any conflict between
the Loan and Security Agreement as amended hereby and the Mortgage Loan Debt and
the Senior Note Debt).

 

(g)                                  The Borrowers shall have paid (i) to the
Agent all fees to be paid pursuant to that certain Fee Letter, dated as of
December 23, 2015, by and among Agent and the Borrowers and (ii) to such other
Person(s) as are entitled thereto, all reasonable and documented fees and
out-of-pocket expenses to be paid to the Agent and Lenders on the Third
Amendment Closing Date (including, without limitation, all reasonable and
documented fees, out-of-pocket charges and disbursements of counsel to the
Agent), accounting, appraisal, consulting and other reasonable and documented
fees and out-of-pocket expenses to the extent invoiced prior to or on the Third
Amendment Closing Date.

 

8

--------------------------------------------------------------------------------


 

(h)                                 Both immediately before, and immediately
after giving effect to this Amendment and transactions hereunder, including all
extensions of credit to be made on the Third Amendment Closing Date, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties set forth in Section 9 of the Loan and Security Agreement shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representation or
warranty is already qualified or modified by materiality in the text thereof) as
of the Third Amendment Closing Date, as though made on and as of such date
(except to the extent that such representation or warranty relates to an earlier
date or period, in which case as of such earlier date or period).

 

(i)                                     The Agent shall have received such
additional documents, instruments and information as are customary for
transactions of this type as the Agent may reasonably request to effect the
transactions contemplated hereby.

 

5.                                      Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or in any
other Loan Document shall survive the execution and delivery of this Amendment. 
Such representations and warranties have been or will be relied upon by the
Agent and each Lender, regardless of any investigation made by the Agent or any
Lender or on their behalf and notwithstanding that the Agent or any Lender may
have had notice or knowledge of any Default at the time of any extension of
credit under the Loan and Security Agreement, and shall continue in full force
and effect as long as any Loan or any other Obligation under the Loan and
Security Agreement or any other Loan Document shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding.

 

6.                                      Amendment as Loan Document.  This
Amendment constitutes a “Loan Document” under the Loan and Security Agreement.

 

7.                                      Amendment of Loan and Security
Agreement.  On the Third Amendment Closing Date, this Amendment shall amend the
Loan and Security Agreement.  On the Third Amendment Closing Date, the rights
and obligations of the parties evidenced by the Loan and Security Agreement
shall be evidenced by the Loan and Security Agreement, as amended by this
Amendment, and the other Loan Documents, and the grant of security interest in
the Collateral by the relevant Obligors under the Loan and Security Agreement
and the other Loan Documents shall continue under but as amended by this
Amendment, and shall not in any event be terminated, extinguished or annulled
but shall hereafter be governed by the Loan and Security Agreement, as amended
by this Amendment, and the other Loan Documents.  All references to the Loan and
Security Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to the Loan and
Security Agreement as amended by this Amendment.  Nothing contained herein shall
be construed as a novation of the Obligations outstanding under and as defined
in the Loan and Security Agreement, which shall remain in full force and effect,
except as modified hereby.

 

8.                                      Governing Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL
OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).

 

9

--------------------------------------------------------------------------------


 

9.                                      Execution.  This Amendment may be
executed in counterparts, each of which taken together shall constitute one
instrument.  This Amendment may be executed and delivered by facsimile or
electronic transmission (including .pdf file), and they shall have the same
force and effect as manually signed originals.  The Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness or any facsimile or electronic
transmission signature.

 

10.                               Limited Effect.  This Amendment relates only
to the specific matters expressly covered herein, shall not be considered to be
an amendment or waiver of any rights or remedies that the Agent or any Lender
may have under the Loan and Security Agreement, under any other Loan Document
(except as expressly set forth herein) or under Applicable Law, and shall not be
considered to create a course of dealing or to otherwise obligate in any respect
the Agent or any Lender to execute similar or other amendments or waivers or
grant any amendments or waivers under the same or similar or other circumstances
in the future.

 

11.                               Ratification by Guarantors.  Each of the
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Guarantors agrees and acknowledges that (i) notwithstanding the effectiveness of
this Amendment, such Guarantor’s Guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor’s Guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 11.  Each of the Guarantors hereby further acknowledges that the
Borrowers, the Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or amendments of any provisions of
the Loan Documents without notice to or consent from such Guarantor and without
affecting the validity or enforceability of such Guarantor’s Guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.

 

12.                               Reaffirmation of Grant of Security Interests,
Etc.  Each Obligor hereby reaffirms its grant to Agent, for the benefit of
Secured Parties, of a continuing security interest in and Lien upon the
Collateral of such Obligor of every kind and nature, whether now owned or
hereafter acquired or arising, and wherever located, all as provided in the Loan
and Security Agreement and in the other Loan Documents, and each Obligor
reaffirms that the Obligations are and shall continue to be secured by the
continuing security interest and Lien granted by such Obligor to the Agent, for
the benefit of Secured Parties, pursuant to the Loan and Security Agreement and
the other Loan Documents.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Third
Amendment to Second Amended and Restated Loan and Security Agreement to be
executed and delivered as of the date first above written.

 

 

BORROWERS:

 

 

 

THE BON-TON DEPARTMENT STORES, INC.

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel and Secretary

 

 

 

 

 

 

CARSON-PIRIE SCOTT II, INC.

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel and Secretary

 

 

 

 

 

 

BON-TON DISTRIBUTION, LLC

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel and Secretary

 

 

 

 

 

 

MCRIL, LLC

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel and Secretary

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Consent and Third Amendment to
Second Amended and Restated Loan and Security Agreement in their capacity as
Obligors and not as Borrowers:

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President — General Counsel and Secretary

 

 

 

 

 

 

 

THE BON-TON GIFTCO, LLC

 

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

Name:

J. Gregory Yawman

 

Title:

Vice President and Secretary

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Agent, as Co-Collateral Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Director

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Ganann

 

Name:

Michael Ganann

 

Title:

Senior Vice President

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kara Goodwin

 

Name:

Kara Goodwin

 

Title:

Managing Director

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd S. Robinson

 

Name:

Todd S. Robinson

 

Title:

VP

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ LyLy Nguyen-Rubin

 

Name:

LyLy Nguyen-Rubin

 

Title:

Vice President

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Leena Stover

 

Name:

Leena Stover

 

Title:

VP

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen A. Caffrey

 

Name:

Stephen A. Caffrey

 

Title:

Vice President

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carol Anderson

 

Name:

Carol Anderson

 

Title:

Vice President

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ian Maccubbin

 

Name:

Ian Maccubbin

 

Title:

Vice President

 

[Bon-Ton — Consent and Third Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule 7.3

 

Mortgaged Real Estate

 

Store
Number

 

Nameplate

 

Store Name

 

Address

4

 

Bon-Ton

 

Lewistown

 

111 East Market Street, Lewistown, PA 17044

31

 

Bon-Ton

 

Camp Hill

 

3525 Gettysburg Road, Camp Hill, PA 17011

36

 

Bon-Ton

 

Greensburg

 

Westmoreland Mall, 5256 Route 30, Greensburg, PA 15601

40

 

Bon-Ton

 

Frackville

 

Schuylkill Mall, Frackville, PA 17931

67

 

Bon-Ton

 

Lockport

 

5737 South Transit Road, Lockport, NY 14094

128

 

Elder-Beerman

 

Zanesville

 

3575 Maple Avenue, Zanesville, OH 43701

132

 

Elder-Beerman

 

Richmond

 

601 East Main Street, Richmond, IN 47374

310

 

Herberger’s

 

St. Cloud

 

600 West Saint Germain Street, St. Cloud, MN 56301

327

 

Herberger’s

 

Great Falls

 

1200 10th Avenue South, Great Falls, MT 59405

353

 

Herberger’s

 

Rosedale

 

600 Rosedale Shopping Center, Roseville, MN 55113

354

 

Herberger’s

 

Midway

 

1400 University Avenue, St. Paul, MN 55104

410

 

Younkers

 

Merle Hay

 

3800 Merle Hay Road, Suite 100, Des Moines, IA 50310

412

 

Younkers

 

Coralville

 

1421 Coral Ridge Avenue, Coralville, IA 52241

414

 

Younkers

 

Jordan Creek

 

101 Jordan Creek Parkway, Suite 6000, West Des Moines, IA 50265

432

 

Younkers

 

Eau Claire

 

4850 Golf Road, Eau Claire, WI 54701

438

 

Younkers

 

Muskegon

 

5580 Harvey Street, Muskegon, MI 49444

440

 

Younkers

 

Grandville

 

3668 Rivertown Parkway, Grandville, MI 49418

449

 

Younkers

 

Duluth

 

1600 Miller Trunk Highway, Duluth, MN 55811

501

 

Bergner’s

 

Bloomington

 

1601 Empire Street, Bloomington, IL 61701

503

 

Bergner’s

 

Pekin

 

3536 Court Street, Pekin, IL 61554

508

 

Bergner’s

 

Forsyth

 

1005 Hickory Point Mall, Forsyth, IL 62535

514

 

Carson’s

 

Aurora Northgate

 

970 North Lake Street, Aurora, IL 60506

516

 

Carson’s

 

Spring Hill

 

4000 Spring Hill Mall, Dundee, IL 60118

518

 

Bergner’s

 

White Oaks

 

2501 West Wabash, Springfield, IL 62704

521

 

Boston Store

 

Racine

 

5500 Durand Avenue, Racine, WI 53406

533

 

Carson’s

 

Edens Plaza

 

3200 Lake Avenue, Wilmette, IL 60091

549

 

Carson’s

 

Michigan City

 

305 West US Highway 20, Michigan City, IN 46360

550

 

Carson’s

 

Hawthorn

 

3 Hawthorne Center, Vernon Hills, IL 60061

556

 

Carson’s

 

Fox Valley

 

3 Fox Valley Center Drive, Aurora, IL 60504

572

 

Carson’s

 

Rochester Hills

 

400 North Adams Road, Rochester Hills, MI 48309

573

 

Carson’s

 

Partridge Creek

 

17480 Hall Road, Clinton, MI 48038

590

 

Carson’s

 

Rockford D.C.

 

4650 Shepherd Trail, Rockford, IL 61103

 

--------------------------------------------------------------------------------